 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        MARTI TELFORD,                                      CASE NO. 21-5094 RJB-TLF
11
                                  Plaintiff,                ORDER ADOPTING REPORT AND
12             v.                                           RECOMMENDATION AND
                                                            DISMISSING CASE WITHOUT
13      WALGREENS, EBAY, JOHN R. AMES,                      PREJUDICE
        DIANA BROOM, AND LYLE TOLSMA
14      in their personal and official capacities,
        ANDREW SAUL and MARY
15      LEWANDOWSKI, in their official
        capacities, RANDY BINGHAM dba
16      MORGAN AUTOMOTIVE,
        INTERSTATE NATIONAL DEALER
17      SERVICES INC., and DOES 1-10,
18                                Defendants.

19
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
20
     Magistrate Judge Theresa L. Fricke. Dkt. 3. The Court has considered the pleadings filed
21
     regarding the Report and Recommendation and the motion and the remaining file.
22
            On February 5, 2021, the Plaintiff, pro se, filed an application to proceed informa
23
     pauperis (“IFP”) and a proposed civil complaint. Dkt. 1. The proposed complaint asserts claims
24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE
     -1
 1   against a wide range of Defendants for various seemingly unconnected events including: Utah

 2   Defendant Randy Bingham’s alleged failure to rebuild a car engine after being paid by the

 3   warranty company Defendant Interstate National Dealers Services around June of 2016; events

 4   in March 2017 involving Plaintiff’s attempts at purchasing a car from a seller on Defendant

 5   EBAY with gift cards from she purchased from a Wyoming Defendant Walgreens store in which

 6   the car seller took the gift card numbers but did not deliver the car and Defendants EBAY and

 7   Walgreens are alleged to have failed to cancel the transactions. Id. The proposed complaint also

 8   includes disputes with various employees of the U.S. Social Security Administration (in both

 9   their official and individual capacities) who reside in South Dakota and Washington D.C.; and a

10   dispute over real property (and its tax assessed value) in Texas. Dkt. 1-1. The Plaintiff asserts

11   claims under “the federal Racketeering Act,” for “ratification and adoption of ultra vires acts,”

12   for violation of her equal protection rights pursuant to 42 U.S.C. § 1983, for violation of the

13   Rehabilitation Act, for “Larson-Dugan declaratory and injunctive specific relief against the ultra

14   vires acts of SSA officials,” violation of the Washington Consumer Protection Act, intentional

15   misrepresentation, conversion, and breach of the covenant of good faith and fair dealing. Id.

16          The case was referred to a magistrate judge for a recommendation on whether the

17   application for IFP should be granted. On March 5, 2021, the instant Report and

18   Recommendation (Dkt. 3) was issued. The Report and Recommendation notes that none of the

19   Defendants live in Washington, none of the events that are the basis for the Plaintiff’s claims

20   occurred in Washington, and the real property is in Texas. Dkt. 3. It recommends denial of the

21   application for IFP and dismissal of the case without prejudice for improper venue. Id.

22          On March 17, 2021, the Plaintiff moved for a 45-day extension of time to file objections

23   to the Report and Recommendation. Dkt. 4. Her motion was granted and she was given until to

24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE
     -2
 1   April 30, 2021 file objections. Dkt. 5. Plaintiff’s motion for the recusal of Judge Fricke was

 2   denied. Dkts. 6 and 7.

 3                                                DISCUSSION

 4          The Report and Recommendation (Dkt. 3) should be adopted and the case dismissed

 5   without prejudice for improper venue pursuant to 28 U.S.C. § 1406(a). Further, the Plaintiff’s

 6   application to proceed IFP (Dkt. 1) should be denied as moot.

 7          IT IS SO ORDERED.

 8                 The Report and Recommendation of U.S. Magistrate Judge Theresa L. Fricke

 9                  (Dkt. 3) IS ADOPTED;

10                 This case IS DISMISSED WITHOUT PREJUDICE for improper venue

11                  pursuant to 28 U.S.C. § 1406(a); and

12                 The Plaintiff’s application for IFP (Dkt. 1) IS DENIED AS MOOT.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15          Dated this 3rd day of May, 2021.

16

17
                                           A
                                           ROBERT J. BRYAN
18                                         United States District Judge

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE
     -3
